Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


1.	The amendment filed December 30, 2020, is acknowledged and has been entered. Claim 1 has been amended. Claims 60-61 have been newly added.

2.	Claims 1, 3-5, 8-9, 16-18, 20-28 and 58-61 are pending in the application.

3.  	The election with traverse filed December 30, 2020, is acknowledged and has been entered.
Applicant has elected with traverse Group I.  With respect to the species requirement, Applicant elected two species of drug, where the requirement required a single species to be elected (see requirement mailed July 30, 2020), so the Examiner called Applicant’s representative, Mark FitzGerald, to clarify the requirement.  In response to the conversation, Mr. FitzGerald provisionally elected without traverse the species of PD-1 inhibitor, nivolumab. Affirmation of this election must be made by applicant in replying to this Office action.  
The traversal is on the grounds that laser energy or RF energy are two ways to induce microscopic treatment zones.  Applicant requests that these treatments be considered species of the method of claim 59.  
In response, this argument is found partially persuasive.  While it is now appreciated that laser energy or RF energy are two ways to induce microscopic treatment zones, claim 59 is a linking claim that  link(s) inventions I and II.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claim 59.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Therefore, linking claim 59 will be examined with elected Group I and new claim 60 is also part of Group I, while new claim 61 is part of Group II.
Claims 8-9, 58 and 61 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention or species of election.

4.	Claims 1, 3-5, 16-18, 20-28 and 59-60 are under examination.


Information Disclosure Statement
5.	The information disclosure statements have been considered. 


Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


16.	Claims 1,  16-18, 20-21 and 59-60 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by US 2006/0079947 A1 (Tankovich et al, IDS) (hereinafter "Tankovich") as evidenced by Omi et al (LT, 23(1):49-60, 2014, IDS) (hereinafter "Omi") and Manstein et al (LSM, 41:149-153, 2009) (hereinafter "Manstein"). 

(a) 	administering at least one drug to a subject having a tumor (para [0042), "One embodiment of the invention is illustrated in FIG. 1. In FIG. 1A, a needle 120 is inserted into the tissue 156 to inject an exogenous agent 121. Depending on the location of the foreign body 151 that is to be removed and the types of immune cells that will be stimulated, the optional exogenous agent 121 may be injected into a selected layer within the tissue 156. After the exogenous agent 121 has been injected into the tissue 156, the fractional phototherapy device 100 can be used to illuminate the skin; "Para (0048); The exogenous agent 121 can be, for example, a pharmaceutical agent, a nutraceutical, a drug, a vitamin, an immunomodulator, stem cells, autologous immunotoxic cells, an exogenous immune or other type of cell, or an agent that contains one or more active ingredients that promote immune modulation"); and 
(b) 	contacting tissue of the tumor with a fractional laser (para (0042); fractional phototherapy; para (0019); ''The optical source of the treatment energy for the fractional phototherapy device may be a laser such as for example, a Nd:YAG, CO2 [lasers]."), thereby treating cancer in the subject (para (0072), "In another preferred embodiment, the foreign body 151 is a cluster of skin cancer cells. The fractional device 100 can be used to treat the target area subsequent to a first treatment course of cryotherapy, surgery, and/or laser surgery. The fractional phototherapy device 100 can be used to stimulate an immune response to attack any cancer cells that are not removed by the first treatment course. The use of the fractional phototherapy device 100 after the first treatment course has the benefit of providing additional therapy that reduces the chance of not treating or removing all of the cancer cells of the cluster of skin cancer cells and thus reduces the incidence of residual cancer cells metastasizing") and promoting resistance of the subject to a recurrence of the cancer (para (0076), ''The present invention provides methods for reducing the likelihood of recurrence of malignant melanoma! by treatment with a fractional phototherapy device 100").

As to claim 16, Tankovich discloses that the cancer is melanoma (para (0075], "Malignant melanoma is therefore treated more aggressively. Malignant melanoma is often found in the epidermis 152 (FIG. 3). Malignant melanoma cells may be found in discontiguous patches, unlike basal cell carcinoma which grows in monolithic clusters or nodules in the skin. Multiple passes and/or treatments can be used to amplify the immune response. Each additional pass and/or treatment can be administered after the 

As to claim 17, Tankovich discloses that the fractional laser is a CO2 laser (claim 8, " ... the fractional phototherapy device comprises a CO2 laser"). 

As to claim 18, Tankovich discloses that the fractional laser is a CO2 laser (claim 8), but does not specifically disclose that the fractional laser penetrates to a depth of at least 0.1 mm into the tumor tissue. However said limitation is met by/inherently present in Tankovich, because a CO2 laser forms microablative columns (MACs) penetrating deeper than 2 mm in human tissue in vivo (see a paper titled ''The Role of the CO2 Laser and Fractional CO2 Laser in Dermatology'' by Omi et al. (hereinafter "Omi"); pg 57, "Fig. 8: Despite the high absorption in tissue water, the CO2 microbeams are capable of a MAC deeper than 2 mm in human tissue in vivo (hematoxylin and eosin staining). With all other parameters remaining the same, changing the pulse energy alters the penetration depth achieved. from the left, the pulse energies were 4 mJ, 22 mJ. 60 mJ and 160 mJ with MAC depths ranging from 100 .m to 2.4 mm"). 
As to claims 19, 47, Tankovich discloses that treatment with the fractional laser induces a local immune response in the tumor tissue 
(claim 31, " ... the immune response is localized to within about 10 mm from the target tissue"). 
As to claim 20, Tankovich discloses that treatment is with the fractional laser (claim 1), and that "fractional light-based treatments allow higher local fluence levels to be used without scarring than large area nonablative lasers" (para (0008]), but does not specifically disclose that said treatment does not damage the stratum comeum. However said limitation is met by/inherently present in Tankovich. 
(please see a paper titled "The effects of multiple passes on the epidermal thermal damage pattern in nonablative fractional resurfacing" by Manstein et al.; pg 149, 2nd col, "Nonablative fractional resurfacing is a relatively recent concept of cutaneous re-modeling whereby many laser induced microscopic treatment zones (MTZs), each consisting of sharply confined tissue denaturation with a diameter in the 100 mm range, are surrounded by normal viable tissue. The epidermal barrier function is not impaired as the stratum corneum is not physically removed during the treatment or wound healing"). 


Therefore, the methods of Tankovich are deemed to anticipate the claimed methods absent a showing otherwise.   

Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1, 3-5, 16-18, 20-21 and 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0079947 A1 (Tankovich et al, IDS) (hereinafter "Tankovich") as evidenced by Omi et al (LT, 23(1):49-60, 2014, IDS) (hereinafter "Omi") and Manstein et al (LSM, 41:149-153, 2009) (hereinafter "Manstein") in view of Larkin et al (NEJM, 373(1):23-24, 2015, IDS) (hereinafter "Larkin").

	Tankovich as evidenced by Omi and Manstein discloses that which is set forth above and which is incorporated herein.
As to claims 3-5, Tankovich discloses that "the exogenous agent comprises immunomodulators" (claim 44), but does not specifically disclose that the at least one drug is an immune checkpoint inhibitor. 
Larkin discloses that "Among previously untreated patients with metastatic melanoma, nivolumab alone or combined with ipilimumab resulted in significantly longer progression-free survival than ipilimumab alone. In patients with PD-L 1.negative tumors, the combination of PD-1 and CTLA-4 blockade was more effective than either agent alone" (Abstract). 
It would have been obvious to one of ordinary skill in the art to combine Tankovich and Larkin by incorporating nivolumab alone or combined with ipilimumab disclosed by Larkin into the "method for modulating the immune response of a subject" (Tankovich, claim 1) to increase, with a reasonable expectation of success, efficiency of the method.
Furthermore, the instant situation is amenable to the type of analysis set forth in In re Kerkhoven,205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to make a third composition that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art.  Applying the same logic to the instant claims, one of ordinary skill in the art would have reasonably expected that administering nivolumab along with contacting the tumor with energy from a fractional laser as taught by Tankovich, would be useful for treating cancer and in particular melanoma.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


8.	Claims 1, 16-18, 20-28 and 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0079947 A1 (Tankovich et al, IDS) (hereinafter "Tankovich") as evidenced by Manstein et al (LSM, .

	Tankovich as evidenced by Manstein discloses that which is set forth above and which is incorporated herein.
As to claim 22, Tankovich discloses that "fractional light-based treatments allow higher local fluence levels to be used without scarring than large area nonablative lasers" (para (00081) and that "the injury zones have a depth to width ratio in the range of about 3:1 to about 10:1" (claim 29) and "a surface area to volume ratio in the range of about 20,000 m.sup.-1 to about 100,000 m.sup.-1" (claim 30), but does not specifically disclose that that the area of treatment comprises at least 0.25 mm2. Omi discloses that "The irradiance of a laser beam decreases in an inverse square ratio to the beam diameter, as the area of a laser beam is calculated using the formula [pi]xr2, where [pi] (Greek letter pi) is the constant 3.142, and r is the radius, or one-half of the diameter, of the spot size. Accordingly, simply by moving the handpiece away from the tissue and defocusing the beam, the clinician can make dramatic changes in the irradiance and instantly change from incision/excision mode (Figure 2b) to bulk vaporization (Figure 2c) to coagulation (Figure 2d) while leaving the output power of the laser unaltered" (pg 52, col 1 ). 
It would have been obvious to one of ordinary skill in the art to combine Tankovich and Omi by manipulating the fractional laser disclosed by both, Tankovich and Omi, in such a way as to cover a desired treatment area. 
As to claim 23, Tankovich discloses that" ... the fractional phototherapy device emits energy with a wavelength of about 400 nm to about 28,000 nm" (claim 2), but does not specifically disclose that the energy of the fractional laser is 1 mJ to 200 mJ. Omi discloses that the wave length of the CO2 fractional laser is 10,600 nm (pg 50, "Fig. 1 : ... Note the high absorption in water at 10,600 nm, the wavelength of the CO2 laser'') and that the CO2 fractional laser irradiates energy of about 4 mJ to 160 mJ (pg 58, "Fig. 8: Despite the high absorption in tissue water, the CO2 microbeams are capable of a MAC deeper than 2 mm in human tissue in vivo ... With all other parameters remaining the same, changing the pulse energy alters the penetration depth achieved. from the left, the pulse energies were 4 mJ, 22 mJ. 60 mJ and 160 mJ with MAC depths ranging from 100 .m to 2.4 mm. The zone of RTD [residual thermal damage], however, does not change as dramatically as the depth, maintaining the advantages of fractionation of the beam while still inducing active wound repair and tissue remodeling").
It would have been obvious to one of ordinary skill in the art to combine Tankovich and Omi by choosing an optimal energy of the laser therapy. 

As to claims 25 and 26, Tankovich in view of Omi discloses that the pulse duration of the fractional laser is 1 msec (Omi, pg 53, Fig. 4, and its legend,": Temporal mode of a laser beam illustrated schematically ... (4b): Switched, chopped or gated CW beam, producing a series of square waveforms. These are not, strictly speaking, "pulses", because a pulsed beam has a pulsewidth of 1 ms or less"). 
As to claim 27, Tankovich in view of Omi discloses that the spot size of the fractional laser is 10 um to Imm (Omi, pg 58, 1st col, "The CO2 laser is usually associated with limited penetration into tissue due to the high absorption in water of its 10,600 nm wavelength. However, by increasing the irradiance with a very small spot size in the fractional approach, such as 120 mkm ... "). 
As to claim 28, Tankovich in view of Omi discloses that the penetration depth of the fractional laser is 1/3 the depth of the tumor (Omi, pg 58, 1st col," ... by increasing the irradiance with a very small spot size in the fractional approach, such as 120 mkm, and then using higher or lower pulse energies, MAC depths of over 2 mm can be easily achieved (Figure 8). The different depths have different indications, with the shallow MACs giving good results for very superficial skin conditions, and the deep MACs being very effective to reach the deep reticular dermis to help in scar remodeling. This is how the clinician can make science work for him or her to achieve the desired clinical effect, rather than being controlled by the preconceived ideas surrounding a particular laser system").
Accordingly, combining the teachings of Tanovich and Omi, the claimed limitations would have been obvious to one of ordinary skill in the art as the prior art recognizes these limitations as results effective variables in using a fractional laser so it would be considered routine optimization to identify the optimal parameters in using the fractional laser to treat cancer by the methods of Tanovich.  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Conclusion

9.	No claims are allowed. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,
Brad Duffy
571-272-9935

/Brad Duffy/
Primary Examiner, Art Unit 1643
April 16, 2021